DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/14/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 7-8, 11, and 14-15
New claims: 					21-22
Claims currently under consideration:	1-22
Currently rejected claims:			1-22
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 raise issues of indefiniteness in their use of the term “improves” with respect to taste.  This limitation is defined in [00727] in the specification as:
“In the context of taste tasting, the terms "improve", "improved" and "improvement" are used interchangeably with reference to a perceived advantageous change in a composition or consumable product upon introduction of an MRP composition of the present application from the original taste profile of the composition or consumable product without the added MRP composition in any aspect, such as less bitterness, better sweetness, better sour taste, better aroma, better mouth feel, better flavor, less aftertaste, etc. Depending on the nature of the reactants, ingredients added, and dosages used in the reaction mixtures or MRP compositions described herein, the terms "improve" or "improvement" can refer to a slight change, a change, or a significant change of the original taste profile, etc., which makes the composition more palatable to an individual.”
This definition is not sufficient to clearly define the scope of the claims because the standard is subjective.  See MPEP 2173.05(b)(IV).  The improved taste (i.e., making the composition more palatable to an individual) would completely depend upon the preference of the individual (e.g., a flavor may be perceived as “better” or more palatable to one individual but not to another).

Claim Rejections - 35 USC § 103
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice).
Regarding claim 1, Oglesby teaches a composition (corresponding to sweetener composition ([0039]), foods and beverages ([0130]-[0131])) comprising: a composition (corresponding to sweetener composition) formed from a reaction mixture comprising: (A) a non-Stevia sweetening agent selected from the group consisting of swingle extracts (corresponding to Luo Han Guo sweetener), mogrosides, and glycosylated swingle extracts (corresponding to modified NHPSs) ([0032]); and (B) amine donors having a free amino group (corresponding to protein ([0152]), amine, amino acid, and mixtures thereof ([0098])), wherein the composition improves a taste of the composition ([0058]).  Oglesby discloses that the sweetener composition is made by mixing ingredients (A) and (B) and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Therefore, the disclosed mixture is a Maillard reaction product (MRP) composition.
Regarding claim 2, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture further comprises reducing sugar having a free carbonyl group (corresponding to glucose and fructose) ([0081]).
Regarding claim 3, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a food product and that the amount of MRP composition present in the food product is adjusted based on the desired sweetness and other characteristics of the product ([0131]).  Therefore, the amount of MRP composition in the food product is an amount approaching 0 wt% to an amount approaching 100 wt%, which overlaps the claimed range.
Regarding claim 4, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a bakery product (corresponding to food and food preparations that are baked) and that the amount of MRP composition present in the food product is adjusted based on the desired sweetness and other characteristics of the product ([0131]).  Therefore, the amount of MRP composition in the food product is an amount approaching 0 wt% to an amount approaching 100 wt%, which overlaps the claimed range.
Regarding claim 5, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a dairy product (corresponding to dairy-based food or food preparation) and that the amount of MRP composition present in the food product is adjusted based on the desired sweetness and other characteristics of the product ([0131]).  Therefore, the amount of MRP composition in the food product is an amount approaching 0 wt% to an amount approaching 100 wt%, which overlaps the claimed range.
Regarding claim 6, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture further comprises thaumatin or neohesperidin dihydrochalcone (NHDC) ([0032]).
Regarding claim 7, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture further comprising a Stevia extract, steviol glycoside, a glycosylated Stevia extract, or a glycosylated steviol glycoside (corresponding to modified NHPSs) ([0032]).
Regarding claim 8, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture comprises amino acids ([0098]) and thaumatin ([0032]).  Although Oglesby does not teach amino acids and thaumatin as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, Oglesby teaches the invention as disclosed above in claim 1, including the composition further comprising sweetening agents selected from the group consisting of sorbitol, xylitol, mannitol ([0035]), sucralose, aspartame, acesulfame-K, neotame ([0032]), erythritol, tagatose ([0035]), inulin ([0036]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl]-L-phenylalanine 1-methyl ester ([0034]), brazzein, curculin, pentadin, mabinlin, thaumatin ([0032]), NHDC ([0113]), naringen dihydrochalcone ([0032]), and advantame ([0034]).   
Regarding claim 10, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture comprises a primary amine compound, a secondary amine compound ([0099]), an amino acid ([0100]), a protein ([0152]), and a peptide ([0100]).  Although Oglesby does not teach these ingredients as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, Oglesby teaches a composition (corresponding to a beverage ([0130]) comprising: a composition (corresponding to sweetener composition) formed from a reaction mixture comprising: (A) a non-Stevia sweetening agent selected from the group consisting of swingle extracts (corresponding to Luo Han Guo sweetener), mogrosides, and glycosylated swingle extracts (corresponding to modified NHPSs) ([0032]); and (B) amine donors having a free amino group (corresponding to protein ([0152]), amine, amino acid, and mixtures thereof ([0098])), wherein the composition improves a taste of the beverage ([0058], [0130]).  Oglesby discloses that the sweetener composition is made by mixing ingredients (A) and (B) and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Therefore, the disclosed mixture is a Maillard reaction product (MRP) composition and the MRP composition is present in the composition in an amount in the range from an amount approaching 0 ppm to an amount of 1,000,000 ppm, which overlaps the claimed range.
Regarding claim 12, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture further comprises reducing sugar having a free carbonyl group (corresponding to glucose and fructose) ([0081]).
Regarding claim 13, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture further comprises thaumatin or neohesperidin dihydrochalcone (NHDC) ([0032]).
Regarding claim 14, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture further comprising a Stevia extract, steviol glycoside, a glycosylated Stevia extract, or a glycosylated steviol glycoside (corresponding to modified NHPSs) ([0032]). 
Regarding claim 15, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture comprises amino acids ([0098]) and thaumatin ([0032]).  Although Oglesby does not teach amino acids and thaumatin as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Oglesby teaches the invention as disclosed above in claim 11, including the composition further comprising sweetening agents selected from the group consisting of sorbitol, xylitol, mannitol ([0035]), sucralose, aspartame, acesulfame-K, neotame ([0032]), erythritol, tagatose ([0035]), inulin ([0036]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl]-L-phenylalanine 1-methyl ester ([0034]), brazzein, curculin, pentadin, mabinlin, thaumatin ([0032]), NHDC ([0113]), naringen dihydrochalcone ([0032]), and advantame ([0034]).
Regarding claim 17, Oglesby teaches the invention as disclosed above in claim 11, including the beverage does not contain any product made from roasted coffee beans (corresponding to vegetable-, fruit- root/tuber/corn-, nut, cola, chocolate-, meat-, seafood-based beverage) ([0130]).
Regarding claim 18, Oglesby teaches the invention as disclosed above in claim 11, including the beverage further comprises a product made from roasted coffee beans (corresponding to caffeinated beverage) and wherein the added MRP composition is not made from roasted coffee beans (corresponding to the sweetener composition formed from Luo Han Guo sweetener, mogrosides, glycosylated swingle extracts, glycosylated mogrosides ([0032]); and protein ([0152]), amine, amino acid, and mixtures thereof ([0098])).
Regarding claim 19, Oglesby teaches the invention as disclosed above in claim 11, including the beverage is a carbonated soft beverage (corresponding to carbonated non-alcoholic beverage) ([0130]).
Regarding claim 20, Oglesby teaches the invention as disclosed above in claim 11, including the beverage is a juice-flavored beverage (corresponding to vegetable-based and fruit-based beverage) ([0130]).
Regarding claim 21, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a food product ([0131]).
Regarding claim 22, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a sweetener or flavoring agent ([0131]).

Double Patenting
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 22 of co-pending Application No. 16/402,413 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, co-pending claims 1 and 7 require all the claim limitations of instant claim 1.  
Regarding instant claim 11, co-pending claim 22 requires all the claim limitations of instant claim 11, except (1) the non-nutritive sweetener to be a non-Stevia sweetening agent and (2) the MRP composition to be present in the amount of 1-15,000 ppm.  However, since the co-pending does not require its components to comprise the composition in any amount, it could be included in the composition in amounts approaching 100 wt.%, which renders the instant concentration range obvious.  Also, since the co-pending claim broadly requires non-nutritive sweeteners, the selection of a non-Stevia sweetening agent renders the claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7, 11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending Application No. 16/402,448 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1 and 8 require limitations of instant claims 1, 7, 11 and 14, except (1) the weight ratio of rubusoside, suaviosides, sweet tea extracts, and swingle/monk fruit extracts to amine donor to be 99:1 to 1:99.  However, the instant claims do not require any particular ratio of reactants; therefore, the instant claims are obvious in light of the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24 of co-pending Application No. 17/302,946 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 21 and 24 require limitations of instant claims 1 and 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188 and 207 of co-pending Application No. 17/302,995 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 188 and 207 require limitations of instant claims 1 and 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1 and 11: Applicant amended claims 1 and 11 to address the rejection; however, the claims remain rejected for the reason described above.
Claim Rejections – 35 U.S.C. §103 of claims 1-20 over Oglesby as evidenced by Seasoned Advice: Applicant’s arguments have been fully considered and are considered unpersuasive.

Applicant amended claim 1 to direct it to forming a composition comprising a Maillard reaction product formed from a reaction mixture comprising: (A) a non-Stevia sweetening agent selected from the group consisting of sweet tea extracts, swingle extracts, glycosylated sweet tea extracts glycosylated swingle extracts, sweet tea glycosides, glycosylated sweet tea glycosides, rubusoside, glycosylated rubusoside, suaviosides, glycosylated suaviosides, mogrosides, and glycosylated mogrosides; and (B) one or more amine donors, wherein (A) and (B) undergo Maillard reaction; and the product improves a taste of the composition.  Applicant amended claim 11 to direct it to a method for improving taste of a beverage by forming a composition comprising a Maillard reaction product formed from a reaction mixture comprising: A) a non-Stevia sweetening agent selected from the group consisting of sweet tea extracts, swingle extracts, glycosylated sweet tea extracts glycosylated swingle extracts, sweet tea glycosides, glycosylated sweet tea glycosides, rubusoside, glycosylated rubusoside, suaviosides, glycosylated suaviosides, mogrosides, and glycosylated mogrosides; and (B) one or more amine donors, wherein (A) and (B) undergo Maillard reaction; and the product improves a taste of the beverage.  Applicant stated that the Oglesby reference generally describes sweetener compositions and methods for reducing oral cavity and tongue coating adherence and numbing effects of a sweetener composition in an emulsified mixture, wherein the stable emulsion is formed by heating and/or shaking, stirring, homogenizing, pulverization, or other known techniques.  Applicant stated that Oglesby does not mention Maillard reactions at all, let alone the effect of a Maillard reaction product on taste and that the Office construes the heating option disclosed in Oglesby as inherently forming an MRP composition in accordance with claims 1 and 11.  Applicant argued that the Office essentially construes the scope of Oglesby’s disclosed emulsions as rendering obvious an emulsion formed by selectively heating a high-intensity sweetener (as recited in the claims) in combination with an additive such as a disclosed amine donor component.  Applicant argued that Oglesby does not (a) describe the specific conditions for forming an emulsion by heat; (b) confirm that emulsions can be routinely formed by such a methodology; (c) describe any examples in which an emulsion was formed by heating a high intensity sweetener, an amine donor, a lipid type material, and a colloidal material to form an emulsion in accordance with the claimed subject matter; (d) provide any assurance that the formed emulsion would provide increased stability for the components contained therein or improve a taste of a composition to which the heat-derived emulsion is added. Applicant stated that the obviousness rejection does not meet the requirements for obviousness under inherency as the Office does not provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  Applicant added that the Seasoned Advice reference does not cure the deficiencies of Oglesby as it also fails to teach or suggest the formation of Maillard reaction products in the mixture of Oglesby.  Applicant concluded that independent claims 1 and 11 are patentable over Oglesby and Seasoned Advice because the prior art fails to teach or suggest every element of the claimed invention and the dependent claims are also patentable by reason of dependency (Applicant’s Remarks, page 7, paragraph 2 - page 9, paragraph 4).
However, in response to Applicant’s assertion that Oglesby does not describe specific conditions for forming an emulsion by heat or confirm that emulsions can be formed by such methodology, the phrase “or other known techniques for forming emulsions” that follows the statement that the emulsion is formed by heating at least suggests that heating to form an emulsion is a method known in the art.  Therefore, it is within the ambit of a skilled practitioner to form an emulsion using this method, even without specific information being disclosed in Oglesby.  In response to Applicant’s assertion that Oglesby does not describe any examples in which an emulsion was formed by heating a high intensity sweetener, an amine donor, a lipid type material, and a colloidal material to form an emulsion in accordance with the claimed subject matter, Oglesby broadly teaches that these components are used to form its disclosed emulsion.  Although, it does not provide a specific embodiment or example using this combination of ingredients, it does not discredit, criticize, or otherwise discourage these ingredients from being used which would suggest that this combination of ingredients is suitable for making the composition, thereby providing the increased stability for the components contained therein and improving a taste of a composition to which it is added.  Since Examiner has shown fact and/or technical reasoning that reasonably supports the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art and Applicant has not provided any data showing that the emulsion of Oglesby does not fulfill the requirements of the claims, the Examiner has shown that the obviousness rejection meets the requirements for obviousness under inherency.  Therefore, the rejections of claims 1-20 are maintained as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 9, paragraphs 6-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791